            Case 1:14-cr-00075-RA
                 1:12-cr-00489-RA Document 30
                                           77 Filed 07/23/20 Page 1 of 1

THE LAW OFFICE OF JEFF CHABROWE
261 Madison Avenue, 12th Floor New York, NY 10016 | Tel. 917.529.3921 | F 212.736.3910



                                                                                               July 23, 2020
                                                                                                    via ECF
Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

        Re: United States v. Leroux; 12-cr-489; 14-cr-75 (RA)

Dear Judge Abrams,

        We write on behalf of our client, Paul Calder Leroux, in reference to the above matter.
An additional sentencing hearing is currently scheduled for tomorrow, July 24, 2020, at 9:00
a.m. to clarify the breakdown of Mr. Leroux’s sentence on record. We respectfully request that
this hearing be adjourned until August 23, 2020 or thereafter.

        Mr. Leroux respectfully requests that he be allowed to attend the additional hearing to
clarify his sentence. However he is unable to attend the hearing as scheduled for tomorrow
morning. As has been detailed for this court, Mr. Leroux has serious health conditions. On
Wednesday, July 22, 2020, Mr. Leroux submitted a medical form at his facility stating he was
suffering from severe pain behind his right eye related to his Exophoria condition. He has lost
control of his right eye due to the condition, cannot concentrate focus, is in severe pain, and
cannot see properly. He is seeking pain medication and surgery and is scheduled to see a
specialist. He is incapacitated and asks that the hearing be delayed for one month so that he may
attend.

        Thank you for your time and consideration.

 No later than July 27, 2020, the parties shall                                                Respectfully,

                                                                                 Jeffrey Chabrowe
 confer and file a joint letter proposing alternative
 dates for the hearing to clarify Mr. LeRoux’s
 sentence.
                                                                                         Jeff Chabrowe, Esq.
 SO ORDERED.                                                                 Counsel for Paul Calder Leroux
                                                                                           cell 917-529-3921
                                                                                 email jeff@chabrowe.com
 _______________________
 Hon. Ronnie Abrams
 7/23/2020
